Citation Nr: 1219364	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  06-38 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for anal incontinence, as secondary to service-connected hemorrhoids.  

2.  Entitlement to an increased disability evaluation for a low back disability, to include an evaluation in excess of 10 percent prior to December 13, 2010, and an evaluation in excess of 20 percent as of December 13, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1974 to September 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, denying the Veteran's claims for increased disability evaluations.  These claims were previously remanded by the Board in October 2010, and in December 2011, the Appeals Management Center (AMC) increased the Veteran's lumbar strain disability evaluation to 20 percent, effective as of December 13, 2010.  Since this grant did not constitute a full grant of the benefits sought on appeal, this claim is still in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Veteran was afforded a video conference hearing before the undersigned Acting Veterans Law Judge in June 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The issues have been recharacterized as indicated on the title page to comport with the medical evidence of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran's anal incontinence is secondary to surgical treatment he received for his service-connected hemorrhoids.  
2.  Prior to December 13, 2010, the Veteran's low back disability was manifested by pain and limited motion; it was not manifested by flexion of the thoracolumbar spine to 60 degrees or less, a combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  

3.  As of December 13, 2010, the Veteran's low back disability has been manifested by pain and thoracolumbar flexion to only 50 degrees; it was not manifested by thoracolumbar flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

4.  As of June 21, 2010, the Veteran's low back disability has resulted in mild neurological impairment of the right and left lower extremities.  

CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for anal incontinence, as secondary to service-connected hemorrhoids, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310(a) (2011).  

2.  The criteria for establishing entitlement to a disability evaluation in excess of 10 percent for a low back disability, prior to December 13, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 (2011).

3.  The criteria for establishing entitlement to a disability evaluation in excess of 20 percent for a low back disability, from December 13, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 (2011).

4.  The criteria for establishing entitlement to a separate disability evaluation of 10 percent for neurological manifestations of the right lower extremity, as of June 21, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011).

5.  The criteria for establishing entitlement to a separate disability evaluation of 10 percent for neurological manifestations of the left lower extremity, as of June 21, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 556 U.S. 396 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Letters sent to the Veteran in September 2005 and January 2010 provided the Veteran with the requisite notice for this issue.  While the Veteran did not receive all of this notification prior to the initial adjudication of his claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  As for the Veteran's claim for additional disability under 38 U.S.C.A. § 1151, the September 2005 letter informed him of what was necessary to support this type of claim.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in January 2005, September 2005, and December 2010, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of the Veteran's private treatment records have also been incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its October 2010 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained additional treatment records and scheduled the Veteran for a more recent medical examination.  The AMC later issued a rating decision and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Service Connection for Anal Incontinence

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2010); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Analysis

The Board notes that this issue was originally developed as a claim under 38 U.S.C.A. § 1151.  However, the new medical evidence of record allows the Board to grant service connection for anal incontinence as secondary to service-connected hemorrhoids, which is an even greater benefit than compensation under 38 U.S.C.A. § 1151.  Hence, further analysis of the claim under 38 U.S.C.A. § 1151 is not warranted.  

In July 2005, VA received a claim from the Veteran seeking benefits for additional disability following VA surgery performed in March 1997.  Specifically, the Veteran alleged secondary bowel dysfunction related to this surgery.  A March 1997 record from the Martinez Outpatient Center indicates that the Veteran underwent a hemorrhoidectomy.  A follow-up treatment note dated April 1997 reflects that the Veteran was pleased and in minimal pain.  A June 1997 record also notes that the Veteran was doing well and that he had no new problems.  A treatment record dated July 1999 again indicates that the Veteran was experiencing no new problems.  A rectal examination performed in January 2000 also failed to reflect any problems.  

The Veteran was afforded a VA examination in January 2005 to determine the current level of severity of his hemorrhoids.  The Veteran denied any recurrence of flare-up of his hemorrhoids, bleeding or burning since his hemorrhoidectomy of the 1990s.  However, he reported that he did develop some weakness in his sphincter, causing intermittent incontinence of stool.  

The Veteran was subsequently afforded a VA examination of the rectum in September 2005.  Sacrococcygeal and perianal areas were intact without lesions or inflammation.  The anal surface was also intact without lesions, fissures or fistula.  Three external hemorrhoids were noted at this time, however.  The sphincter tightened evenly with normal sphincter tone, and the anal ring and the rectal walls were smooth and intact.  The Veteran was diagnosed with external hemorrhoids, but no disability of the sphincter was noted at this time.  

The Veteran also underwent a VA colonoscopy in February 2009.  It was noted that digital rectal examination revealed normal anal tone.  The colonoscopy revealed left sided diverticular disease and a small descending colon polyp that was removed.  No disability associated with loss of bowel or sphincter control was diagnosed at this time.  

The Veteran was afforded a VA examination in December 2010.  The Veteran reported that since the March 1997 surgery, he was unable to hold his stools due to a need to immediately defecate.  Examination of the anus revealed normal tone with no active external or internal hemorrhoids.  The examiner diagnosed the Veteran with postoperative hemorrhoidectomy with residual of urgency.  The examiner explained in a subsequent addendum that anal incontinence was a known complication following a hemorrhoidectomy.  Therefore, the examiner concluded that the Veteran's hemorrhoid surgery caused his anal incontinence and that it was not caused by the natural progression of his hemorrhoids.  The examiner further opined that this condition arose as an unknowingly and unsolicited negligence on the part of the VA surgeon.  

The above evidence demonstrates that service connection for anal incontinence, as secondary to the Veteran's service-connected hemorrhoids, is warranted.  As already noted, service connection may be granted for a disability which is due to a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The December 2010 VA examiner concluded that anal incontinence arose as a direct result of the Veteran's hemorrhoidectomy in March 1997.  As the Veteran is service-connected for hemorrhoids, service connection is warranted for the anal incontinence that arose as a result of treatment for this condition.  

The evidence of record demonstrates that anal incontinence developed as a result of treatment received for a service-connected disability.  As such, service connection for anal incontinence is granted.  

Increased Disability Evaluation for the Low Back

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Relevant Facts

Historically, the Veteran was originally granted service connection for a low back disorder in a November 1977 decision.  A noncompensable (0 percent) evaluation was assigned, effective as of October 1, 1977.  In February 2005, the RO increased the Veteran's disability evaluation to 10 percent, effective as of November 8, 2004.  VA received an additional claim from the Veteran seeking an increased disability evaluation in July 2005.  This claim was denied by the RO in April 2006, and the Veteran submitted a timely notice of disagreement in May 2006.  The 10 percent disability evaluation was subsequently confirmed in a November 2006 statement of the case.  The Veteran appealed this decision to the Board in December 2006, and in October 2010, the Board remanded this issue back to the RO for further evidentiary development.  

Prior to filing his most recent claim for an increased disability evaluation, the Veteran was afforded a VA examination in January 2005.  The Veteran reported that he had a flare-up of his back pain with increased pain at least one to two times in the past year.  He denied any incapacitating episodes, however.  He also denied any loss of bowel or bladder control due to back pain or any loss of sensory function in the upper or lower extremities.  Examination revealed a mildly antalgic gait with difficulty moving from the sitting to standing position.  The spine exhibited normal lordosis, and the Veteran exhibited flexion to 80 degrees, hyperextension to 35 degrees, bilateral lateral flexion to 30 degrees and rotation to 40 degrees with mild pain and grimacing.  The Veteran lost an additional 10 degrees of motion after repetition due to pain and to a lesser extent fatigue, weakness and lack of endurance.  Muscle strength was 5/5 and the Veteran exhibited normal sensory function.  The examiner diagnosed the Veteran with a chronic lumbar strain.  X-rays revealed age-appropriate changes with no evidence for acute process.  

A September 2005 VA examination report reflects that the Veteran exhibited flexion to 90 degrees without pain, extension with some pain at 15 degrees, and  rotation to 40 degrees with some low back pain.  Lateral bending was performed to 30 degrees bilaterally with some pain.  Straight leg raising was painful at 80 degrees on the right and was performed to 90 degrees on the left without pain.
The examiner noted that the Veteran occasionally used a cane and that his pain was precipitated by repetitive bending, prolonged walking or sexual activity.  The diagnosis was lumbar strain, and the DeLuca factor was 5 degrees.  Function was limited by pain without fatigability, lack of endurance or loss of coordination.

According to a private physical therapy note dated March 2010, the Veteran had been experiencing chronic back pain since October.  The Veteran denied any complaints with being able to sleep, walk or sit.  Upon evaluation, the Veteran demonstrated normal trunk range of motion.  He was able to heel-toe walk and posture and muscle-tone were good.  A March 2010 record prepared by a private physician with the initials H. A. K. notes that X-rays revealed a moderate 30 degree convexed right degenerative scoliosis with moderate rotation.  The Veteran was diagnosed with severe lumbar spondylosis, scoliosis and degenerative arthritis with secondary scleratomal pain.  

The record also contains a private examination of the lumbar spine dated June 2010 and prepared by Dr. K.  According to Dr. K, the Veteran was suffering from grade I degenerative spondylolisthesis at L4-5, degenerative scoliosis at L1 through L5, severe degenerative changes with lateral osteophytes at L2 and L3, and degenerative disc disease and disc space narrowing at L2-3 and L1-2 with anterior osteophytes.  The Veteran described symptoms of chronic pain with bending, stooping, lifting and standing.  He also reported leg pain with radiation down the posterior thigh to the calf and foot.  Examination revealed patellar reflexes to be "1+/1+" and Achilles reflexes to be "1+/2+."  Sensation was diminished in the lateral foot and dorsum of the foot and motor examination revealed weakness of eversion and foot dorsiflexion.  

The Veteran was afforded an additional VA examination in December 2010.  The Veteran reported a constant pain that he rated as an 8 out of 10.  He also reported associated fatigue, lack of endurance and stiffness and he denied weakness, instability, locking, swelling, heat and redness.  The Veteran reported that his symptomatology did radiate to the left lower extremity.  The Veteran endorsed using a cane but denied using a walker or braces.  The examiner noted that the Veteran did not have any restriction with daily living, but he did endorse moderate flare-ups that would occur monthly and last for a week, requiring he place heat on his back, rest and take medication.  He denied any incapacitating episodes.  

Examination revealed flexion to 50 degrees, extension to 10 degrees, bilateral lateral flexion to 20 degrees and bilateral lateral rotation to 25 degrees.  There was no pain, weakness, fatigability, incoordination or instability, and there was no further loss of function following three repetitions.  Neurological testing revealed full strength in the upper and lower extremities and normal reflexes as well.  Sensation was also normal.  The examiner diagnosed the Veteran with a lumbar strain with mild degeneration and no radiculopathy.  

In July 2011, the Veteran was seen by a private examiner for his lumbar spine.  A magnetic resonance image (MRI) was performed, revealing degenerative anterolisthesis of L4 upon L5, mild spinal stenosis at L1-2 with the left neural foramen being severely narrowed.  There was also severe spinal stenosis at L2-3 and L3-4 with the neural foramen being moderately narrowed.  There was also moderate spinal stenosis at L4-5 and a disc bulge without spinal stenosis at L5-S1.  

An August 2011 treatment note signed by a private physician assistant and a private physician indicates that the Veteran's back pain had increased since picking up a book in March 2011.  The Veteran reported that he had to use a walker at this time, but due to an increase in his pain medication, he was now using a cane.  The Veteran reported some bowel issues and occasional numbness in the legs.  His gait was described as slow and stiff.  Flexion of the spine was full and the Veteran could almost touch his fingertips to the floor.  This was noted to be well-tolerated but extension back to standing was somewhat uncomfortable.  Extension was noted to be to at most, 20 degrees and somewhat stiff but not painful.  Strength testing was normal in the lower extremities, but reflexes were found to be absent in patellae and Achilles, bilaterally.  The examiner diagnosed the Veteran with acute disc herniation to the right at L2-3, severe lumbar stenosis at L2-3 and L3-4 and degenerative spondylolisthesis and lumbar spondylosis.  

Subsequent records reveal the Veteran underwent a selective nerve root block and was feeling much better in September 2011.  He again had a full range of motion with flexion of the lumbar spine.  This was well-tolerated.  An October 2011 private record notes that the Veteran had low back pain that was radiating down his lower extremities, left greater than right.  He had no distal numbness or tingling.  Strength was normal in both lower extremities and reflexes were 2/4 for patellae and 1/4 for Achilles.  

Prior to December 13, 2010

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent for his service-connected low back disability prior to December 13, 2010.  The Veteran is currently rated under Diagnostic Code 5237, which is evaluated under the General Rating Formula for Diseases and Injuries of the Spine (unless intervertebral disc syndrome is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) found at 38 C.F.R. § 4.71a.  Under this formula, a higher disability evaluation of 20 percent is warranted when there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

According to the Veteran's January 2005 VA examination, he was able to forward flex to 80 degrees, and in September 2005 he could flex to 90 degrees.  In March 2010, he was noted to have normal trunk range of motion as well.  He also denied any complaints with being able to sleep, walk or sit, and his posture was described as good.  The Veteran was noted to have a moderate 30 degree convexed right degenerative scoliosis upon treatment in March 2010, but this was not related to muscle spasm.  As such, the preponderance of the evidence of record demonstrates that a disability rating in excess of 10 percent, prior to December 2010, is not warranted based on the General Rating Formula for Diseases and Injuries of the Spine.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  38 C.F.R. § 4.40 listed several factors to consider in evaluating joints including inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain was a consideration, as well as weakness, which was an important consideration in limitation of motion.  38 C.F.R. § 4.40 (2011).  As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal; (b) more movement than normal; (c) weakened movement; (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse; instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45 (2011).  

According to the January 2005 VA examiner, the Veteran lost an additional 10 degrees of motion after repetition due to pain and to a lesser extent fatigue, weakness and lack of endurance.  On VA examination in September 2005, pain was noted on extension, lateral bending and rotation, and the examiner stated that the DeLuca factor was 5 degrees (i.e., he lost an additional 5 degrees of motion due to pain).  The Veteran also denied any complaints with sleeping, walking or sitting upon treatment in March 2010, suggesting that the Veteran did not suffer from additional functional loss sufficient to warrant a 20 percent disability evaluation at this time.  As such, even when taking into consideration the DeLuca criteria, the preponderance of the evidence of record demonstrates that a disability evaluation in excess of 10 percent, prior to December 13, 2010, is not warranted.  

The Board has also considered whether a higher disability evaluation may be warranted based on the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under this formula, a higher disability evaluation of 20 percent is warranted when there is evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id at Note (1).  

According to the January 2005 and September 2005 VA examination reports, the Veteran denied any incapacitating episodes.  There is no further evidence of incapacitating episodes, and upon examination in December 2010, the Veteran continued to deny incapacitating episodes.  As such, a higher disability evaluation is not warranted based on incapacitating episodes.  

As of December 13, 2010

The Board finds that the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a disability evaluation in excess of 20 percent for his lumbar spine disability at any time since December 13, 2010.  Under the General Formula for Rating Diseases and Injuries of the Spine, the next-higher disability evaluation of 40 percent is warranted when there is evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  According to the December 2010 VA examination report, the Veteran was capable of forward flexion to 50 degrees.  An August 2011 private treatment record also reflects that the Veteran had full flexion of the spine and that he was capable of touching his toes.  The Veteran was again noted to have a full range of motion with flexion in September 2011.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran has not been entitled to a disability evaluation in excess of 20 percent based on the General Formula for Rating Diseases and Injuries of the Spine at any time since December 13, 2010.  

The Board has again considered whether a higher disability evaluation may be warranted based on functional loss.  38 C.F.R. § 4.45 (2011); DeLuca, 8 Vet. App. at 202.  However, the December 2010 VA examiner noted that there was no pain, weakness, fatigability, incoordination or instability upon motion and that there was no further functional loss upon repetition.  The Veteran was also noted to tolerate well his full range of flexion upon treatment in August 2011 and September 2011.  As such, the evidence does not demonstrate that the Veteran experiences such a significant degree of functional loss as to warrant an increased disability evaluation.  

The Board has also considered whether a disability evaluation in excess of 20 percent may be warranted based on incapacitating episodes.  A higher disability evaluation of 40 percent is warranted when there is evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a.  However, the Veteran denied incapacitating episodes upon examination in December 2010.  The Veteran testified that he sometimes treats his back pain by staying in bed, but the record contains no evidence to suggest that the Veteran has suffered from any incapacitating episodes, defined as bed rest prescribed by a physician and treatment by a physician, under 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  Hence a higher rating is not available under this Diagnostic Code based on incapacitating episodes.

Neurological Consideration

Note (1) to 38 C.F.R. § 4.71a instructs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  As will be discussed below, the evidence of record demonstrates that the Veteran is entitled to separate disability evaluations of 10 percent for radiculopathy of the left and right lower extremities, as of June 21, 2010.  

According to the January 2005 VA examination report, the Veteran had full muscle strength in the lower extremities with normal sensory function.  On examination in September 2005, deep tendon reflexes were 1+, and there was intact sensation of the feet.  Muscle tone was deemed to be good during physical therapy in March 2010 and there was no report of neurological impairment.  Dr. K also concluded in March 2010 that reflexes were 1+ and symmetrical, that sensation was intact and that motor examination was normal.  As such, there is no objective evidence of neurological abnormalities as of this time.  

However, in June 2010, Dr. K concluded that pain radiated down the posterior thigh to the calf and foot.  Sensation was also diminished in the lateral foot and dorsum of the foot and motor examination revealed weakness of eversion and foot dorsiflexion.  Therefore, there is objective evidence of neurological abnormality of the lower extremities as of this time.  

The Board recognizes that there was no evidence of neurological impairment upon examination in December 2010.  However, a July 2011 MRI revealed severe narrowing of the neural foramen.  The Veteran subsequently described occasional numbness in the legs.  Strength testing was normal at this time, but reflexes were found to be absent in the patellae and Achilles bilaterally.  Reflexes were again found to be diminished in September 2011, but there was no distal numbness or tingling and strength was normal.  

Under Diagnostic Code 8520, paralysis of the sciatic nerve that is mild is rated as 10 percent disabling.  38 C.F.R. § 4.124a.  The words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2011).  

The evidence demonstrates that the Veteran's symptomatology is mild in this case.  While the Veteran was noted to have radiating pain, diminished sensation and weakness in the lower extremities upon treatment in June 2010, the evidence demonstrates that this symptomatology was not constant as it was not evident upon examination in December 2010.  Also, strength testing was normal in August 2011, with the only issues being numbness and diminished reflexes.  Finally, strength was normal in September 2011 and there was no numbness or tingling.  There were, again, objective sensations of radiating pain and diminished reflexes.  As such, the evidence suggests that the Veteran has suffered from "mild" neurological abnormalities since June 21, 2010.  

However, the preponderance of the evidence demonstrates that a higher disability evaluation of 20 percent is not warranted at any time during the pendency of this claim.  A 20 percent evaluation is warranted when there is evidence of paralysis of the sciatic nerve that is "moderate."  As already discussed, the Veteran's symptomatology is not always evident.  Furthermore, aside from a single note from June 2010, the Veteran has been found to have normal strength.  The Veteran's symptomatology is predominantly related to objective sensations of pain and diminished reflexes.  Therefore, his neurological disabilities are better characterized as "mild" rather than as "moderate."  The Veteran is entitled to separate disability evaluations of 10 percent for neurological impairment of the lower extremities, bilaterally.  

Extraschedular Consideration

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected spinal disorder include pain and limitation of motion.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  This code also allows for a higher disability evaluation upon a showing of worsening symptomatology.  Therefore, the rating criteria reasonably describe the Veteran's disability.  The evidence also does not suggest that the Veteran's low back disability has resulted in marked interference with employment above and beyond that considered by the assigned disability evaluation or that he has been frequently hospitalized because of this disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.  

Finally, the Board has considered whether a remand for consideration of total disability benefits based on individual unemployability is warranted.  The Court has held that TDIU is an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, at no time during the pendency of this claim has the Veteran alleged that he is unemployable as a result of his low back disability.  Furthermore, the medical evidence of record does not suggest this fact either.  Therefore, further consideration of this matter is not necessary.  

Conclusion 

The Board recognizes that the Veteran believes he is entitled to an increased disability evaluation for his low back disability.  However, the Veteran has not provided VA with any evidence, lay or otherwise, to demonstrate that his back disability is more disabling than the currently assigned ratings.  During his June 2010 hearing, the Veteran described his only symptom as pain.  He noted that he treated this with over-the-counter medication and lying in bed.  However, the assigned disability evaluations of 10 and 20 percent are reflective of some degree of pain and limited motion.  See 38 C.F.R. § 4.71a.  As such, this testimony fails to demonstrate entitlement to an increased disability evaluation.  

In conclusion, the preponderance of the evidence of record demonstrates that an increased disability evaluation for a low back disability, to include an evaluation in excess of 10 percent prior to December 13, 2010, and an evaluation in excess of 20 percent as of December 13, 2010, is not warranted.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  However, the evidence of record does demonstrate that the Veteran is entitled to separate disability evaluations of 10 percent for neurological manifestations of the lower extremities, bilaterally.  To this limited extent, the claim is granted.  


ORDER

Service connection for anal incontinence is granted as secondary to service-connected hemorrhoids, subject to the statutes and regulations governing the payment of VA compensation.

An increased disability evaluation for a low back disability, to include an evaluation in excess of 10 percent prior to December 13, 2010, and an evaluation in excess of 20 percent as of December 13, 2010, is denied.  

A separate 10 percent disability evaluation for neurological manifestations of the right lower extremity, as of June 21, 2010, is granted, subject to the statutes and regulations governing the payment of VA compensation.

A separate 10 percent disability evaluation for neurological manifestations of the left lower extremity, as of June 21, 2010, is granted, subject to the statutes and regulations governing the payment of VA compensation.


____________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


